DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "shifting pattern” “optimal” “minimized” “critical high" “high” “low” “continuously” in the claims are relative terms which render the claim indefinite.  Where the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  They have been addressed by applicants own work but these are not terms with clear meets and bounds.  The above list is not exhaustive please make the necessary corrections so that when overcoming the cited art the limitations can be clearly compared to other art as being different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0009271) in view of Dudar (U.S. Pub. No. 2019/0170052).
Regarding claims 1 and 9, Choi discloses An apparatus for controlling a hybrid vehicle, comprising: 
an engine (10) configured to generate power by combustion of fuel; 
a driving motor (20) configured to assist power of the engine and selectively operate as a power generator (paragraph 44) to generate electric energy; 
a hybrid starter and generator (HSG) (60 disclosed in paragraph 60) configured to start the engine and selectively operate as a power generator to generate electric energy; 
a clutch (30) disposed between the engine and the driving motor; 
a battery (50) configured to supply electric energy to the driving motor or charge electric energy generated in the driving motor; 
a controller configured to variably adjust a traveling mode of a vehicle through the engine and the driving motor (paragraph 44 discloses EV and HEV modes), an operating point of the engine (paragraph 45 discloses adjusting output torque of the engine), lock charge through the driving motor and the HSG (paragraph 13), and a shifting pattern based on a torque requirement of a driver and a state of charge (SOC) of the battery (paragraphs 15, 18 and 65). 
Choi does not disclose an exhaust gas recirculation apparatus configured to resupply a part of exhaust gas discharged from the engine to the engine; a plurality of electric superchargers installed in a plurality of intake lines, in which outside air supplied to combustion chambers of the engine flows, respectively; and that the controller is able to determine an operation mode in which power consumption of the plurality of electric superchargers is minimized.
Dudar, which deals in hybrid systems, teaches an exhaust gas recirculation (paragraph 46) apparatus configured to resupply a part of exhaust gas discharged from the engine to the engine; a plurality of electric superchargers (111 and 174 and paragraph 20 discloses how both can be powered electronically) installed in a plurality of intake lines (70 is one line and 174 is placed in 142), in which outside air supplied to combustion chambers of the engine flows, respectively; and that the controller is able to determine an operation mode in which power consumption of the plurality of electric superchargers is minimized (paragraph 64 discloses how an appropriate speed of the compressor is determined for the conditions which allows for minimal energy to be used).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Choi with the EGR, electric supercharger and power consumption consideration of Dudar because EGR can help emissions and fuel economy (paragraph 87), and electrical superchargers because they do not have the lag of exhaust turbochargers (paragraph 20), and controlling their power to provide engine cooling allows increased rate of cooling (paragraph 58).
Regarding claims 2 and 10 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a critical high region, the controller is configured to change the traveling mode to be an electric vehicle (EV) mode (paragraph 6 discloses SOC is a consideration for using EV mode), and 
when the torque requirement of the driver exceeds a maximum torque of the driving motor, the controller is configured to adjust the traveling mode to be a hybrid (paragraph 57 discloses different operating modes and 67 discloses that torque requirements are a consideration when deciding to start the engine), 
when the traveling mode is the HEV mode, the controller is configured to adjust the operating point of the engine to output an engine torque lower than that in an optimal operating line that refers to an optimal operating point of the engine by a predetermined range (paragraphs 64 and 65 discloses setting the engine output lower), and 
determine a shifting pattern to a normal shifting pattern (paragraph 64 discusses the normal pattern),
due to operating conditions (substitute limitation actual addressed below) the controller is configured to adjust the shifting pattern to be a catalyst protecting normal shifting pattern (paragraph 65 discloses keeping RPM lower by using normal shifting pattern. Paragraph 70 discloses the normal shifting pattern is used when less power is required.).
Choi does not disclose that the operating condition is when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature. 
Dudar, which deals in hybrid systems, teaches when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature (Paragraph 87 discloses that when catalyst temperature is high the EGR passage is fully opened which lowers the power output of the engine).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Choi with the catalyst temperature consideration of Dudar because this protects an emission catalyst from deteriorating (paragraph 70).  Catalyst are not inherently a part of a vehicle but are required of those using public roads.  So in terms of Choi being a system on a public road for it to be legal would require a catalyst to treat emissions, since it is silent on this feature Dudar discloses how to consider its temperature in engine operation.
Regarding claims 3 and 11 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a high region, the controller is configured to adjust the traveling mode to be an electric vehicle (EV) mode, and when the torque requirement of the driver exceeds a maximum torque of the driving motor, the controller is configured to adjust the traveling mode to be a hybrid electric vehicle (HEV) mode, when the traveling mode is the HEV mode, the controller is configured to adjust an operating point of the engine to be an optimal operating line that refers to an optimal operating point of the engine (paragraph 57 discloses an optimal driving point), and determines a shifting pattern to a normal shifting pattern, and when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature, the controller is configured to adjust the shifting pattern to be a catalyst protecting normal shifting pattern (except where noted the limitations of this claim have been addressed in claim 2 above).
Regarding claims 4 and 12 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a normal discharge region, the controller is configured to adjust the traveling mode to prioritize an EV mode over an HEV mode, when the traveling mode is the HEV mode, the controller is configured to adjust an operating point of the engine to be an optimal operating line, a lock charge in a coasting state is performed when the vehicle travels on an uphill road (this is intended use.  paragraph 59 discloses this is due to SOC and engine being on.  This having no further requirement of “uphill” every road driven is either uphill or downhill and so this condition would be obvious to one of ordinary skill in the art that it would be used on uphill roads), and the controller is configured to determine a shifting pattern to a normal shifting pattern, and when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature, the controller is configured to adjust the shifting pattern to be a catalyst protecting normal shifting pattern (except where noted the limitations of this claim have been addressed in claim 3 above).
Regarding claims 6 and 14 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a low region, the controller is configured to adjust the traveling mode to be an HEV mode, in a case where the traveling mode is the HEV mode, when the torque requirement of the driver is in a high torque region, the controller is configured to adjust the operating point of the engine to be a part load max line (disclosed in paragraph 56 is a high torque request causing “part-load max torque”), and when the torque requirement of the driver is in a low torque region that is lower than the high torque region, the controller is configured to adjust the operating point of the engine to be an optimal operating line, a lock charge in a coasting state is performed when the vehicle travels on a downhill road, a flat road, and on an uphill road, and the controller is configured to change a shifting pattern to a normal shifting pattern, and when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature, the controller is configured to change the shifting pattern to be a catalyst protecting low shifting pattern (except where noted the limitations of this claim have been addressed in claim 4 above).
Note: The specification of this application in page 21 discloses that this is a lean A/F ratio with maximum torque.  Where claims are read in light of the specification limitations are not imported from the specification into the claims.  For the purpose of examination as long as one of these conditions are met the reference will be considered as addressing the limitation.
Regarding claims 7 and 15 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a low region, the controller is configured to adjust the traveling mode to be an HEV mode, in a case where the traveling mode is the HEV mode, when the torque requirement of the driver is in a high torque region, the controller is configured to adjust the operating point of the engine to be a part load max line (disclosed in paragraph 56 is a high torque request causing “part-load max torque”), and when the torque requirement of the driver is in a low torque region that is lower than the high torque region, the controller is configured to adjust the operating point of the engine to be an optimal operating line (paragraph 56 discloses that lower torque request can result in optimal engine operation), and when the vehicle travels under a high load condition for a predetermined time or longer, the controller is configured to adjust the operating point of the engine to be a catalyst protecting temperature line (Dudar which was combined with Choi to teach on catalyst teaches in paragraph 104 a “threshold time duration” which is being used to provide cooling into the exhaust), a lock charge in a coasting state is performed when the vehicle travels a flat road and on an uphill road, and the controller is configured to determine a shifting pattern to a normal shifting pattern, and when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature, the controller is configured to change the shifting pattern to be a catalyst protecting low shifting pattern (except where noted the limitations of this claim have been addressed in claim 4 above).
Regarding claims 8 and 16 which depends from claim 1 and 9 respectively, Choi discloses 
when the SOC of the battery is in a critical low region, the controller is configured to adjust the traveling mode to be an HEV mode, when the torque requirement of the driver is in a high torque region, the controller is configured to adjust the operating point of the engine to be a full load max line (paragraph 12 discloses max torque), and when the torque requirement of the driver is in a low torque region that is lower than the high torque region, the controller is configured to adjust the operating point of the engine to be an optimal operating line, when the vehicle is stopping, the controller is configured to operate the engine to perform an idle charge (paragraph 13 discloses charging on idle), the controller is configured to continuously perform a lock charge in a coasting state, and the controller is configured to determine a shifting pattern as a normal shifting pattern, and when a temperature of a catalyst of a catalyst converter is equal to or greater than a predetermined temperature, the controller is configured to adjust the shifting pattern to be a catalyst protecting low shifting pattern (except where noted the limitations of this claim have been addressed in claim 7 above).
Note: “full load max line” is defined in the specification of this application in page 21 as “maximum torque”.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Pub. No. 2016/0009271) in view of Dudar (U.S. Pub. No. 2019/0170052) as applied to claims 1 and 9 above, further in view of Schreurs (U.S. Pat. No. 8,381,513).
Regarding claims 5 and 13 which depends from claim 1 and 9 respectively, Choi discloses wherein: 
when the SOC of the battery is in a normal charge region, the controller is configured to adjust the traveling mode to prioritize an HEV mode over an EV mode, in a case where the traveling mode is the HEV mode, and when the torque requirement of the driver is in the low torque region that is lower than the high torque region, the (except where noted the limitations of this claim have been addressed in claim 4 above).
Note: “EGR max line” is defined in the specification of this application on page 20 as simply being the max EGR for the desired torque not a maximum possible EGR.
Choi and Dudar do not disclose when the torque requirement of the driver is in a high torque region, the controller is configured to adjust the operating point of the engine to be an exhaust gas recirculation (EGR) max line. 
Schreurs, which deals in EGR and torque, teaches when the torque requirement of the driver is in a high torque region, the controller is configured to adjust the operating point of the engine to be an exhaust gas recirculation (EGR) max line (claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Choi with the EGR metering of Schreurs in order to obtain maximum torque (claim 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/890767 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because this doesn’t require a minimizing of the superchargers power consumption but is concerned with SOC of the battery which would be an indirect effect on that power consumption.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747